The plaintiff in error, hereinafter called defendant, was convicted in the county court of Garfield county on a charge of having the unlawful possession of intoxicating liquor and was sentenced to serve a term of 60 days in the county jail and to pay a fine of $50.
The record discloses that as the time charged certain officers with a search warrant went to the place of residence *Page 229 
of defendant and found a pitcher containing a little more than a half gallon of whisky sitting on the sink with a whisky glass sitting by it. There were some other persons at the place at the time.
The judgment was rendered in April, 1927, and the appeal was lodged in this court in October, 1927. No briefs in support of the appeal have been filed. No material error appears in the record.
The case is affirmed.